Case 20-10343-LSS Doc3779 Filed 05/12/21 Page1lof5

From: Case FILED

To: Justice Lauri Selber Silverstein 2921 HAY 12 AM 9:01

CLERK
US BANKRUPTCY COUR

NISTRICT OF DELAWARE

BSA Bankruptcy Case
824 Market Street 6°" FL

Wilmington, DE 19801

Dear Justice Silverstein,

| have been asked to write this letter to you to try and explain the horror, Shame,
Guilt and many other feelings on what was done to me while in the Boy Scouts. |
will do my best to tell you of the suffering and shame that has affected me now
for almost 60 years. Some of what! am going to tell you is embarrassing and
difficult to write, but it needs to be said

| spent 2 weeks at Camp Wauwepex in Wading River, New York. It was located
on Long Island in Suffolk County. It was about an hour drive from my house
when | was growing up

| was born with a Chromosome disorder called Kleinfelters Syndrome. | have an
extra Female Chromosome in my DNA. Along with being sterile at birth, some of
the characteristics of Kelinfelters is small gentiles and extra breast tissue. BUT, |
did not know about this until | was age 32 when my wife and | were trying to have
children.

As a kid, | sensed something was wrong with me as my parents took me from
Doctor to Doctor, but never told me what was wrong with me. As far as | knew |
was just a young innocent child who had gone to Boy Scount camp for 2 weeks
one summer. It was 2 weeks of hell, embarrassment, being so scared that |
thought | was going to die.

| walked into the latrine and there were troths in there and it held about 25
people all peeing at one time. Then! heard those horrible words, “LOOK at how
small that kid is’. | was shocked, embarrassed, scared and | ran out of the latrine
and hid for several hours in the woods. | was very scared, my heart was
pounding and | could not stop crying. | wanted to go home and never return. |

 
 

Case 20-10343-LSS Doc3779 Filed 05/12/21 Page2of5

was found by about 4 older scouts who wanted to see the boy with a small

   

| could not go into the mess hall to eat as | was afraid | would become a target
again. | ate scraps of food that | found in the garbage because | dare not show
my face anywhere. | could not sleep in my cabin as | was afraid of what the older
scouts would do to me. | found myself one evening rudely woken and found
myself on my cot but not in my cabin. | was in the middle of the main trail that

ran through the entire camp. | felt something ees
EE DY about 15 older scouts. Everyone laughing and having a
good time while | was being

It has taken me over 50 years to go into any public bathroom and feel
comfortable using a urinal to pee. | would always go into a stall and sit down like
a woman and pee. | tried to make sure that nobody was in a bathroom, but still
could not go at a urinal, | had to go where | felt safe. A toilet with a door and 3
walls.

50+ years | felt shame and guilt and | suppressed it. | kept it inside and it has
destroyed me. | have been very sick since November 2018 when | went to the
hospital and | was diagnosed with Bi-Lateral PE and DVT blood clots in my lungs
and legs. Since then | have had a pacemaker put in and had a cardiac ablation
because | had uncontrolled Atrial Fibrillation. My blood pressure when | went in
for the 1** time was almost 220 on the systolic. | was in the hospital for almost a
week before they could get me under control. | now have Congestive Heart
Failure and high blood pressure eventhough | am taking my pills on a daily basis, |
still get high blood pressure. In the last 2.5 years | have been in the hospital over
30 time for heart related issue.

| suppressed all of these thoughts and feelings. | am married 45 years and | have
never told my wife about this. | have since opened up a little to her but could not

 
 

 

Case 20-10343-LSS Doc3779 Filed 05/12/21 Page3of5

tell her exactly what was done to me. My wife is a sick woman with multiple
surgeries in the past for mostly cancer. She does not show me any affection but |
do my best to care forher. She is suppose to be my friend and friends are
suppose to help each other, but | guess | am not the lucky one to have such a
spouse.

| am so depressed and suicidal, but | do not have a plan and | do not want to hurt
anyone, but the last though before | go to sleep at night is that | not wake up. |
go to sleep every night and | pray that | die in my sleep. | do not care if the sun
rises and it is a gorgeous day outside. | amin emotional and physical pain every
hour and every day of my life.

This has been a very difficult letter to write to you.. |am under the counsel of
a LCSW who is trying to make me understand what was done to me and to try and
move forward with what ever time | have remaining on this earth.

 

| never told my parents what happened to me because my mother would of told
me it was my fault. | was born into a family with a mother and father that should
of never had children. | was beaten by my mother with a belt. I had severe

nurturing type. Her first thought was to hit and slap me as a child. | was easier
for her to hurt me than to show me love and support. | can count on one hand
the number of times | was told by her, | love you.

When | got hurt regardless of whether it was my fault or not, | would always get
blamed and hit. NO, I did not tell my parents what happened at Boy Scout camp
as | feared she would tell me it was my fault and hurt me more. In my mind it
was not worth the pain and further embarrassment from my parents. | never
went to the Scout leader because | feared that | would be blamed for everything,
including the {MJ | was afraid to say anything to anyone, so | swallowed it
and tried to move on.

 
st Case 20-10343-LSS Doc3779 Filed 05/12/21 Page4of5

| went to Boy Scout camp as a young innocent child and | came out after 2 weeks
as a broken, humiliated innocent child who has been afraid for more than 55
years. | always avoided fights, arguments and | stayed clean and out of jail as |
grew up. Always a good person. | never dated in High School, and college as |
had no self esteem due to the Kleinfelters. | can remember trying to commit
suicide by dressing up in full winter clothing and hiding in my attic in the summer
which was in excess of 150 degrees. | never passed out and | was never
successful.

| am trying to put my experience with the BSA in a sentence.... The sexual abuse
that | suffered has changed me forever. It has affected all of my relationships, my
love life, sex and having children. It was 2 weeks of unbelievable HELL. | was the
butt of everyones laughter and humiliation. Yes, | am pissed off that | had to go
through this. | would not wish this on my worst enemy.

YOU MUST STOP THIS INSANITY and not allow another child to experience

Yes, | would like to see some compensation as my therapy bills and hospital stays
have already cost me a small fortune. Medicare does not pay for everything.

| am a nobody, | have no power to do anything. | have a therapist to listen to me
but deep down, no one really cares if | live or die. You have the power the force
the BSA to do what is right for myself and the thousands of others who have been
hurt by the BSA. My life is already ruined, perhaps you can save a child in the
future.

Thank you for your time.

coors.

 

 
 

LO
_—
oO
LO
o
Do
oO
ou
|
N
—
N
a
—
LO
oO
TC
o
iT
o
~w
wn
o
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
D
©
O

   

FOREVER

OD UST Coe SAS: Serpede C Leh ore.a)
ASA Bank Rup rey CALE
SAS MAlK er S>-
4 72 yy _ A
LI te ag ren), P © S78 Of SU. |

7

~ Se ems

ei i idsi UDEeggeefylytpecsead ff typed bead ved aadedag hy ileleadfei als

b
iw

 
